 

AMENDMENT TO LOAN AGREEMENT AND NOTE

 

This amendment (the "Amendment”), dated as of the date specified below, is by
and between the borrower (the "Borrower”) and the bank (the "Bank”) identified
below.

 

RECITALS

 

A.     The Borrower and the Bank have executed a Loan Agreement (the
"Agreement”) dated NOVEMBER 4, 2009 and the Borrower has executed a Note (the
"Note”), dated NOVEMBER 4, 2009, either or both which may have been amended and
replaced from time to time, and the
Borrower (and if applicable, certain third parties) have executed the collateral
documents which may or may not be identified in the Agreement and certain other
related documents (collectively the "Loan Documents"), setting forth the terms
and conditions upon which the Borrower may obtain loans from the Bank from time
to time in the stated amount of $ 2,500,000.00 may be amended from time to time.

 

B.     The Borrower has requested that the Bank permit certain modifications to
the Agreement and Note as described below.

 

C.     The Bank has agreed to such modifications, but only upon the terms and
conditions outlined in this Amendment.

 

TERMS OF AGREEMENT

 

In consideration of the mutual covenants contained herein, and for other goad
and valuable consideration, the Borrower and the Bank agree as follows:

 

x Change in Maturity Date. If checked here, any references in the Agreement or
Note to the maturity date or date of final payment are hereby deleted and
replaced with " -          NOVEMBER 30, 2013     ”.

 

x    Change in Maximum Loan Amount. If checked here, all references in the
Agreement and in the Note (whether or not numerically) to the maximum loan
amount are hereby deleted and replaced with "$
1,000,000.00_________________________________________”, which evidences an
additional $ _______________________available to be advanced subject to the
terms and conditions of the Agreement and Note.

 

q     Temporary Increase in Maximum Loan Amount. If checked here,
notwithstanding the maximum principal amount that may be borrowed from time to
time under the Agreement and Note, the maximum principal amount that may be
borrowed thereunder shall increase from $__________ to $_________ effective
_______________________ through_________________________ annually.
On_____________________________ through____________ annually, the maximum
principal amount that may be borrowed thereunder shall revert to $
_____________________ and any loans outstanding in excess of that amount will be
immediately due and payable without further demand by the Bank.

 

q      Change in Multiple Advance Termination Date. If checked here, all
references in the Agreement and in the Note to the termination date for multiple
advances are hereby deleted and replaced with "_________________________”.

 

q      Change in Payment Schedule. If checked here, effective upon the date of
this Amendment, any payment terms are amended as follows:

 

 

 

 

q      Change In Late Payment Fee. If checked here, subject to applicable law,
if any payment is not made on or before its due date, the Bank may collect a
delinquency charge of _______.% of the unpaid amount. Collection of the late
payment fee shall not be deemed to be a waiver of the Bank's right to declare a
default hereunder.

 

q      Change in Closing Fee. If checked here and subject to applicable law, the
Borrower will pay the Bank a closing fee of $ _____________ (apart from any
prior closing fee) contemporaneously with the execution of this Amendment. This
fee is in addition to all other fees, expenses and other amounts due hereunder.

 

q      Change in Paid-In-Full Period. If checked here, all revolving loans under
the Agreement and the Note must be paid in full for a period of at least
__________ consecutive days during each fiscal year. Any previous Paid-in-Full
provision is hereby replaced with this provision.

 

Default Interest Rate. Notwithstanding any provision of this Note to the
contrary, upon any default or at any time during the continuation thereof
(including failure to pay upon maturity), the Bank may, at its option and
subject to applicable law, increase the interest rate on this Note to a rate of
5% per annum plus the interest rate otherwise payable hereunder. Notwithstanding
the foregoing and subject to applicable law, upon the occurrence of a default by
the Borrower or any guarantor involving bankruptcy, insolvency, receivership
proceedings or an assignment for the benefit of creditors, the interest rate on
this Note shall automatically increase to a rate of 5% per annum plus the rate
otherwise payable hereunder.

 

Effectiveness of Prior Documents. Except as specifically amended hereby, the
Agreement, the Note and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms. All warranties and
representations contained in the Agreement and the other Loan Documents are
hereby reconfirmed as of the date hereof. All collateral previously provided to
secure the Agreement and/or Note continues as security, and all guaranties
guaranteeing obligations under the Loan Documents remain in full force and
effect. This is an amendment, not a novation.

 

Preconditions to Effectiveness. This Amendment shall only become effective upon
execution by the Borrower and the Bank, and approval by any other third party
required by the Bank.

 

No Waiver of Defaults; Warranties. This Amendment shall not be construed as or
be deemed to be a waiver by the Bank of existing defaults by the Borrower,
whether known or undiscovered. All agreements, representations and warranties
made herein shall survive the execution of this Amendment.

 

Counterparts. This Amendment may be signed in any number of counterparts, each
of which shall be considered an original, but when taken together shall
constitute one document.

 

Authorization. The Borrower represents and warrants that the execution, delivery
and performance of this Amendment and the documents referenced herein are within
the authority of the Borrower and have been duly authorized by all necessary
action.

 

Transferable Record. The agreement and note, as amended, is a "transferable
record" as defined in applicable law relating to electronic transactions.
Therefore, the holder of the agreement and note, as amended, may, on behalf of
Borrower, create a microfilm or optical disk or other electronic image of the
agreement and note, as amended, that is an authoritative copy as defined in such
law. The holder of the agreement and note, as amended, may store the
authoritative copy of such agreement and note, as amended, in its electronic
form and then destroy the paper original as part of the holder's normal business
practices. The holder, on its own behalf, may control and transfer such
authoritative copy as permitted by such law.

 

Attachments. All documents attached hereto, including any appendices, schedules,
riders, and exhibits to this Amendment, are hereby expressly incorporated herein
by reference.

 

[SIGNATURE(S) ON NEXT PAGE]

 

 

 

 

Dated as of November 20, 2012

 

Borrower name (Organization)

 

Itex Corporation

a Nevada Corporation

 

By: /s/ Steven White

Name and Title Steven M. White, Chairman of the Board

 

Agreed to:

U.S. BANK N.A.

 

By:/s/ Timothy J. Flynn

Name and Title Timothy J. Flynn, Vice President

 



 

 

 



ADDENDUM TO REVOLVING CREDIT AGREEMENT AND NOTE

 

This Addendum is made part of the Revolving Credit Agreement and Note (the
"Agreement") made and entered into by and between the undersigned borrower (the
"Borrower") and the undersigned bank (the "Bank") as of the date identified
below. The warranties, covenants and other terms described below are hereby
added to the Agreement.

 

Amendments to Financial Covenants. Financial covenants set forth in the
Agreement are modified, added, deleted or restated as more specifically set
forth below. Financial covenants which are not modified, restated or deleted
below shall remain in full force and effect. Financial terms used in the
Amendment which are not specifically defined in the Amendment shall have the
meanings ascribed to them under generally accepted accounting principles. For
any Borrower or Guarantor who does not have a separate fiscal year end for tax
reporting purposes, the fiscal year will be deemed to be the calendar year.

 

Modification of Borrower Financial Covenants. All Borrower financial covenants,
whether set forth below or in the Agreement, will be maintained by Borrower (for
purposes of all existing, new and amended financial covenants, the "Subject
Party").

 

Additional or Modified Financial Covenants. The following covenants are hereby
added or restated:

 

Tangible Net Worth at all times in the amount of at least $5,000,000.00.

 

"Tangible Net Worth" shall mean the total of all assets properly appearing on
the balance sheet of the Subject Party in accordance with generally accepted
accounting principles, less the sum of the following:

 

(i) the book amount of all such assets which would be treated as intangibles
under generally accepted accounting principles, including, without limitation,
all such items as goodwill, trademarks, trademark rights, trade names, trade
name rights, brands, copyrights, patents, patent rights, licenses, deferred
charges and unamortized debt discount and expense;

 

(ii) any write-up in the book value of any such assets resulting from a
revaluation thereof subsequent to the date of the Agreement;

 

(iii) all reserves which have not already been deducted in calculating total
assets on the Subject Party’s balance sheet, including reserves for
depreciation, obsolescence, depletion, insurance, and inventory valuation, but
excluding contingency reserves not allocated for any particular purpose and not
deducted from assets;

 

(iv) the amount, if any, at which any shares of stock of the Subject Party
appear on the asset side of such balance sheet;

 

(v) all liabilities of the Subject Party shown on such balance sheet;

 

(vi) all investments in foreign affiliates and non-consolidated domestic
affiliates; and

 

(vii) all accounts or notes due to the Subject Party from any shareholder,
director, officer, employee or affiliate of the Subject Party or from any
relative of such party.

 



 

 

 



(Individual)   (Non-Individual)           ______________________________   ITEX
Corporation   Borrower Name N/A   a/an Nevada Corporation          
______________________________       Borrower Name N/A   By: /s/ Steven White  
    Name and Title: Steven M. White, Chief Executive Officer               By:
_________________________       Name and Title N/A                       Agreed
to:       U.S. BANK N.A.               By: /s/ Timothy J. Flynn       Name and
Title Timothy J. Flynn, Vice President  

 



 

 